                                                                                                                             Sara Fechtelkotter, Bar Rule 43 (NA19308)
                                                                                                                             Alaska Legal Services Corporation
                                                                                                                             1016 West 6th Avenue, Suite 200
                                                                                                                             Anchorage, AK 99501
                                                                                                                             Phone: 907-222-4506
                                                                                                                             Email: sfechtelkotter@alsc-law.org
                                                                                                                             Attorneys for Minor Victim 1

                                                                                                                                                 IN THE UNITED STATES DISTRICT COURT

                                                                                                                                                        FOR THE DISTRICT OF ALASKA


                                                                                                                             UNITED STATES OF AMERICA,          )
                                                                                                                                                                )
                                                                                                                                  Plaintiff,                    )
                                                                                                                             v.                                 )
                                                                                                                                                                )           Case No. 3:19-cr-00056-JMK-DMS
                                                                                                                             DAVON LYNN SMITH,                  )
                                                                                                                                                                )
                                                                                                                                  Defendant.                    )
                                                                                                                             __________________________________)

                                                                                                                                                               MOTION TO QUASH
                 ALASKA LEGAL SERVICES CORPORATION




                                                                                                                                      COMES NOW Minor Victim One (hereinafter “MV1”), by and through
                                                                                       1016 WEST SIXTH AVENUE , SUITE 200
                                                     ANCHORAGE AND STATEWIDE OFF ICE

                                                                                        ANCHORAGE , ALASKA 99501-1963




                                                                                                                             counsel Alaska Legal Services Corporation, hereby moves to quash the subpoena of
                                                                                            PHONE : (907) 272-9431
                                                                                             FAX : (907) 279-7417
LAW OFFICES OF




                                                                                                                             MV1’s criminal juvenile records.

                                                                                                                                      In the alternative, MV1 moves to modify the subpoena and, should the

                                                                                                                             Court determine any information be released, MV1 requests an opportunity to

                                                                                                                             provide objections prior to release. If information is ultimately released, MV1 also




                                                                                                                             Motion to Quash
                                                                                                                             United States v. Smith, 3:19-cr-0056-JMK-DMS
                                                                                                                             Page 1 of 7



                                                                                                                            Case 3:19-cr-00056-JMK-DMS Document 137 Filed 11/17/20 Page 1 of 7
                                                                                                                             requests that their confidential information be provided to defense counsel in

                                                                                                                             summary form to protect MV1’s privacy.1

                                                                                                                             I.      INTRODUCTION

                                                                                                                                       Defendant requested orders releasing MV1’s criminal and juvenile records.

                                                                                                                             Additionally, Defendant sought permission to obtain other unidentified records.

                                                                                                                             Defendant did not indicate any basis for knowing what records exist, let alone the

                                                                                                                             contents, relevancy, or admissibility. MV1 moves to quash Defendant’s subpoena

                                                                                                                             on the following grounds: 1) the subpoena is an overbroad fishing expedition –

                                                                                                                             lacking the required specificity, relevancy, and admissibility; and 2) the subpoena

                                                                                                                             is unreasonable and oppressive, infringing on both MV1’s federal and state

                                                                                                                             constitutional right to privacy. Defendant’s rights to a fair trial do not outweigh

                                                                                                                             MV1’s imperative need to protect their privacy.

                                                                                                                             II.     ARGUMENT AND AUTHORITIES
                 ALASKA LEGAL SERVICES CORPORATION
                                                                                       1016 WEST SIXTH AVENUE , SUITE 200
                                                     ANCHORAGE AND STATEWIDE OFF ICE




                                                                                                                                              a. Quashal of a Rule 17(c) subpoena is warranted when the
                                                                                        ANCHORAGE , ALASKA 99501-1963




                                                                                                                                                 request is made as a mere fishing expedition.
                                                                                            PHONE : (907) 272-9431
                                                                                             FAX : (907) 279-7417
LAW OFFICES OF




                                                                                                                                       A defendant must establish the records sought through a Rule 17(c)

                                                                                                                             subpoena are specific, relevant, and admissible.2 Notably, “[s]pecificity is the hurdle

                                                                                                                             on which many subpoena requests stumble.”3 Requesting entire files instead of



                                                                                                                             1
                                                                                                                               A summary is preferred to avoid any inadvertent disclosures that may arise when documents are redacted.
                                                                                                                             2
                                                                                                                               United States v. Nixon, 418 U.S. 683, 700 (1974).
                                                                                                                             3
                                                                                                                               See United States v. Jackson, 155 F.R.D. 664, 667 (D. Kan. 1994) (citing Bowman Dairy Co. v. United
                                                                                                                             States, 341 U.S. 214, 221 (1951)).

                                                                                                                             Motion to Quash
                                                                                                                             United States v. Smith, 3:19-cr-0056-JMK-DMS
                                                                                                                             Page 2 of 7



                                                                                                                            Case 3:19-cr-00056-JMK-DMS Document 137 Filed 11/17/20 Page 2 of 7
                                                                                                                             specific documents is indicative of a fishing expedition.4 Here, Defendant requested

                                                                                                                             unbounded access to MV1’s entire criminal juvenile record (as well as other

                                                                                                                             unidentified juvenile records). The request was not narrowed to a relevant time

                                                                                                                             period nor to crimes which would potentially be admissible under Rule 609. Not

                                                                                                                             only is the overbroad request indicative of a fishing expedition, but also

                                                                                                                             demonstrates the unreasonableness or oppressiveness of the subpoena.

                                                                                                                                       Without detailed information on the requested documents, the court is only

                                                                                                                             left “to speculate as to the specific nature of their contents and its relevance.”

                                                                                                                             Defendant has not pointed to any “substantial foundation” for believing MV1’s has

                                                                                                                             a criminal juvenile record or would furnish defensive matter.5 Instead, this Court is

                                                                                                                             faced with the possibility that the requested records may not contain any relevant,

                                                                                                                             impeachable information at all,6 yet would guarantee an invasion of MV1’s privacy.

                                                                                                                                       The request for MV1’s entire criminal juvenile record appears to be a
                 ALASKA LEGAL SERVICES CORPORATION




                                                                                                                             “broad request” for documents in the “mere hope” that they will contain
                                                                                       1016 WEST SIXTH AVENUE , SUITE 200
                                                     ANCHORAGE AND STATEWIDE OFF ICE

                                                                                        ANCHORAGE , ALASKA 99501-1963
                                                                                            PHONE : (907) 272-9431




                                                                                                                             impeachment material, which amounts to little more than a “blind fishing
                                                                                             FAX : (907) 279-7417
LAW OFFICES OF




                                                                                                                             expedition,” 7 especially in light of Defendant’s request to issue other subpoenas to


                                                                                                                             4
                                                                                                                               See United States v. Reed, 726 F.2d 570, 577 (9th Cir.), cert. denied, 469 U.S. 871, 83 L. Ed. 2d 151, 105
                                                                                                                             S. Ct. 221 (1984).
                                                                                                                             5
                                                                                                                               See United States v. Johnson, 2014 U.S. Dist. LEXIS 159788, *19, 2014 WL 6068089 (N.D. Cal., Oct. 9,
                                                                                                                             2014) (citing Reed, 726 F.2d at 576-77).
                                                                                                                             6
                                                                                                                               See Johnson, 2014 WL 6068089.
                                                                                                                             7
                                                                                                                               See id. (citing Cuthbertson, 630 F.2d at 146; Reed, 726 F.2d at 576-77); see also United States v.
                                                                                                                             Dossman, 2006 U.S. Dist. LEXIS 77272, *8, 2006 WL 2927484 (E.D. Cal., Oct. 11, 2006 (“[E]vidence
                                                                                                                             cannot be ‘relevant’ or ‘specific’ under Rule 17 if defendant does not know what the evidence consists of
                                                                                                                             or what it will show”) ) (citing United States v. Arditti, 955 F.2d 331, 346 (5th Cir. 1992)).

                                                                                                                             Motion to Quash
                                                                                                                             United States v. Smith, 3:19-cr-0056-JMK-DMS
                                                                                                                             Page 3 of 7



                                                                                                                            Case 3:19-cr-00056-JMK-DMS Document 137 Filed 11/17/20 Page 3 of 7
                                                                                                                             obtain unspecified juvenile records. Requests must rest on reliable assertions, not

                                                                                                                             on mere speculation that the evidence exists.8 “Conclusory allegations of relevance

                                                                                                                             and admissibility are insufficient to meet the moving party's burden.”9 Defendant

                                                                                                                             did not meet his burden.

                                                                                                                                        In United States v. Betancourt, the Ninth Circuit held that the district court’s

                                                                                                                             decision to quash the subpoena under Fed. R. Crim. P. 17(c) was not clearly arbitrary

                                                                                                                             and or without support in the record when finding that the request was made as a

                                                                                                                             mere fishing expedition.10 Likewise, the defendant in this case is on a fishing

                                                                                                                             expedition.11 The subpoena should be quashed.12




                                                                                                                             8
                                                                                                                               See, e.g., Arditti, 955 F.2d at 346 (5th Cir. 1992) (upholding lower court’s quashing of pretrial subpoena
                                                                                                                             and explaining that: “[Defendant] has demonstrated why he wants to look into the material, but he has not
                 ALASKA LEGAL SERVICES CORPORATION




                                                                                                                             set forth what the subpoena’s materials contain, forcing the court to speculate as to the specific nature of
                                                                                                                             their contents and its relevance. Accordingly, it appears [defendant] was attempting to use the subpoena to
                                                                                       1016 WEST SIXTH AVENUE , SUITE 200
                                                     ANCHORAGE AND STATEWIDE OFF ICE

                                                                                        ANCHORAGE , ALASKA 99501-1963




                                                                                                                             gain knowledge that he could not obtain under [Federal Rule of Criminal Procedure] 16(a)(1), as much as
                                                                                                                             to obtain evidence, i.e., that he was trying ‘to use the subpoena duces tecum as a discovery device, which it
                                                                                            PHONE : (907) 272-9431




                                                                                                                             is not.’”) (quoting United States v. Nixon, 777 F.2d 958, 969 (5th Cir. 1985)); Cuthbertson, 630 F.2d at 146
                                                                                             FAX : (907) 279-7417




                                                                                                                             (quashing subpoena when request for exculpatory information was based on the “mere hope” that such
LAW OFFICES OF




                                                                                                                             information existed)).
                                                                                                                             9
                                                                                                                               United States v. Reiger, 2015 U.S. Dist. LEXIS 151756, *5 (D. Nev., May 14, 2015) (citing United States
                                                                                                                             v. Eden, 659 F.2d 1376, 1381 (9th Cir. 1981), cert. denied, 455 U.S. 949, 102 S. Ct. 1450, 71 L. Ed. 2d 663
                                                                                                                             (1982); United States v. Jackson, 155 F.R.D. 664, 667 (D. Kan. 1994)).
                                                                                                                             10
                                                                                                                                See United States v. Betancourt, 277 Fed. Appx. 708, 711 (9th Cir. 2008).
                                                                                                                             11
                                                                                                                                See Motion to Obtain Minor Victim 1’s Criminal Records and Juvenile Records at 3-4, 6 (Docket No.
                                                                                                                             70).
                                                                                                                             12
                                                                                                                                See Nixon, 777 F.2d, 699-700 (“[I]n order to require production prior to trial, the moving party must
                                                                                                                             show: (1) that the documents are evidentiary and relevant; (2) that they are not otherwise procurable
                                                                                                                             reasonably in advance of trial by exercise of due diligence; (3) that the party cannot properly prepare for
                                                                                                                             trial without such production and inspection in advance of trial and that the failure to obtain such inspection
                                                                                                                             may tend unreasonably to delay the trial; and (4) that the application is made in good faith and is not
                                                                                                                             intended as a general ‘fishing expedition.’”).


                                                                                                                             Motion to Quash
                                                                                                                             United States v. Smith, 3:19-cr-0056-JMK-DMS
                                                                                                                             Page 4 of 7



                                                                                                                            Case 3:19-cr-00056-JMK-DMS Document 137 Filed 11/17/20 Page 4 of 7
                                                                                                                                               b. Production of MV1’s criminal juvenile record would be
                                                                                                                                                  unreasonable or oppressive, especially in light of victims’
                                                                                                                                                  constitutional right to privacy.

                                                                                                                                        As noted previously, the request is unreasonable or oppressive given the

                                                                                                                             sheer breadth of the request alone. Defendant sought all criminal juvenile records.

                                                                                                                             For example, the request was not appropriately limited to records regarding

                                                                                                                             potentially relevant or admissible crimes pursuant to Rule 609 (e.g., felony crimes

                                                                                                                             or crimes of dishonesty). This extensive intrusion into a juvenile’s complete

                                                                                                                             confidential record is unreasonable or oppressive.

                                                                                                                                        Moreover, MV1 has both a federal and state constitutional right to

                                                                                                                             privacy.13 Even an in camera review invades MV1’s right to privacy by allowing

                                                                                                                             the Court to review otherwise confidential records, especially when there is no

                                                                                                                             showing of the evidentiary value or relevancy of the records and the inability to
                                                                                                                                                                                        14
                                                                                                                             prepare for trial without such production.                      Failure to meet this showing also
                 ALASKA LEGAL SERVICES CORPORATION
                                                                                       1016 WEST SIXTH AVENUE , SUITE 200
                                                     ANCHORAGE AND STATEWIDE OFF ICE




                                                                                                                             demonstrates a failure to show a legitimate interest in protected juvenile records.
                                                                                        ANCHORAGE , ALASKA 99501-1963
                                                                                            PHONE : (907) 272-9431
                                                                                             FAX : (907) 279-7417
LAW OFFICES OF




                                                                                                                             13
                                                                                                                                See, e.g., Griswold v. Connecticut, 381 U.S. 479, 484 (1965) (noting that “[v]arious guarantees [in the
                                                                                                                             Bill of Rights] create zones of privacy”); Roe v. Wade, 410 U.S. 113, 152 (1973) (“[T]he Court has
                                                                                                                             recognized that a right of personal privacy, or a guarantee of certain areas or zones of privacy, does exist
                                                                                                                             under the Constitution.”); see also, Alaska Const. § 22.
                                                                                                                             14
                                                                                                                                See Nixon, 777 F.2d, 699-700 (“[I]n order to require production prior to trial, the moving party must
                                                                                                                             show: (1) that the documents are evidentiary and relevant; (2) that they are not otherwise procurable
                                                                                                                             reasonably in advance of trial by exercise of due diligence; (3) that the party cannot properly prepare for
                                                                                                                             trial without such production and inspection in advance of trial and that the failure to obtain such inspection
                                                                                                                             may tend unreasonably to delay the trial; and (4) that the application is made in good faith and is not
                                                                                                                             intended as a general ‘fishing expedition.’”).

                                                                                                                             Motion to Quash
                                                                                                                             United States v. Smith, 3:19-cr-0056-JMK-DMS
                                                                                                                             Page 5 of 7



                                                                                                                            Case 3:19-cr-00056-JMK-DMS Document 137 Filed 11/17/20 Page 5 of 7
                                                                                                                             Defendant does not have a constitutional right to pretrial discovery,15 whereas MV1

                                                                                                                             has a constitutional right to privacy.16


                                                                                                                             III.    CONCLUSION

                                                                                                                                       For the foregoing reasons, MV1 moves to quash the subpoena of their

                                                                                                                             juvenile adjudication records.

                                                                                                                                       Should the Court continue to authorize a Rule 17(c) subpoena, the subpoena

                                                                                                                             should be modified to limit records produced for in camera review to only those

                                                                                                                             records relating to crimes which would have the potential to be admissible or

                                                                                                                             relevant (i.e., felony crimes or crimes of dishonesty). In the event the Court

                                                                                                                             determines there are discoverable juvenile records, MV1 requests the opportunity

                                                                                                                             to object to those specific records. If disclosure is necessary, MV1 requests to have

                                                                                                                             the Court provide a summary to assuage concerns regarding inadvertent disclosure
                 ALASKA LEGAL SERVICES CORPORATION




                                                                                                                             of personally identifying information or non-relevant information. Alternatively,
                                                                                       1016 WEST SIXTH AVENUE , SUITE 200
                                                     ANCHORAGE AND STATEWIDE OFF ICE

                                                                                        ANCHORAGE , ALASKA 99501-1963




                                                                                                                             MV1 requests that the records be thoroughly redacted to protect all personally
                                                                                            PHONE : (907) 272-9431
                                                                                             FAX : (907) 279-7417
LAW OFFICES OF




                                                                                                                             identifying information and other non-relevant information.




                                                                                                                             15
                                                                                                                                See Weatherford v. Bursey, 429 U.S. 545, 559 (1977); Pennsylvania v. Ritchie, 480 U.S. 39, 52, 57-58
                                                                                                                             (1987).
                                                                                                                             16
                                                                                                                                Supra, note 13.

                                                                                                                             Motion to Quash
                                                                                                                             United States v. Smith, 3:19-cr-0056-JMK-DMS
                                                                                                                             Page 6 of 7



                                                                                                                            Case 3:19-cr-00056-JMK-DMS Document 137 Filed 11/17/20 Page 6 of 7
                                                                                                                                      RESPECTFULLY SUBMITTED this 17th day of November, 2020.

                                                                                                                                                                    ALASKA LEGAL SERVICES CORPORATION

                                                                                                                                                                    /s/ Sara Fechtelkotter
                                                                                                                                                                    Sara Fechtelkotter
                                                                                                                                                                    R. 43 Waiver, NA19308

                                                                                                                             CERTIFICATE OF SERVICE
                                                                                                                             I, Sara Fechtelkotter, hereby certify that on November 17, 2020, I electronically
                                                                                                                             filed the foregoing using the CM/ECF System, which will send a Notice of
                                                                                                                             Electronic Filing to the following attorneys of record:

                                                                                                                             Kyle Reardon, Office of the U.S. Attorney
                                                                                                                             Greg Heritage, Esq.

                                                                                                                             s/ Sara Fechtelkotter
                                                                                                                             Sara Fechtelkotter
                 ALASKA LEGAL SERVICES CORPORATION
                                                                                       1016 WEST SIXTH AVENUE , SUITE 200
                                                     ANCHORAGE AND STATEWIDE OFF ICE

                                                                                        ANCHORAGE , ALASKA 99501-1963
                                                                                            PHONE : (907) 272-9431
                                                                                             FAX : (907) 279-7417
LAW OFFICES OF




                                                                                                                             Motion to Quash
                                                                                                                             United States v. Smith, 3:19-cr-0056-JMK-DMS
                                                                                                                             Page 7 of 7



                                                                                                                            Case 3:19-cr-00056-JMK-DMS Document 137 Filed 11/17/20 Page 7 of 7
